Supplemental Opinion.
It appearing to the court that the judgment heretofore on this day filed in this case, assessing punishment against respondents herein, and consisting of both jail sentences, court costs, and fines against each thereof, is erroneous to the extent that all such punishments are not authorized for the commission of past offenses by the provisions of article 1826, Revised Civil Statutes of Texas 1925,
It is therefore the judgment and order of this court that all fines assessed herein against each and all of the respondents are hereby remitted and set aside, and none of the respondents are required to pay any amount assessed against them as fines herein. Neither shall any of said respondents be confined in jail by reason of inability to pay costs of court.
It is further ordered, adjudged, and decreed that the judgment and sentences heretofore this day entered shall otherwise be *Page 383 
and remain exactly as provided in said judgment as originally entered.
The clerk of this court is directed to issue appropriate process hereunder.